Citation Nr: 1607162	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from October 2001 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was last before the Board in August 2013, at which time it was remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to obtain an addendum to a December 2009 VA examination report.  The addendum was to be obtained from the examiner that conducted that examination.  If that examiner was not available, the Board's remand directives specified that the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide the requested opinion.

Instead of seeking an addendum opinion from the December 2009 VA examiner, or obtaining the requested opinion from another VA clinician with appropriate expertise, the AOJ scheduled the Veteran for a VA examination in October 2013.  The Veteran did not appear for that examination and the AOJ decided the case based upon the evidence of record.  See 38 C.F.R. § 3.655 (b).

The appeal must again be remanded.   By scheduling the Veteran for a VA examination, instead of simply seeking an opinion, the AOJ failed to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").
Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who examined the Veteran in December 2009 and obtain from her an addendum to her examination report.  The examiner should again review the claims folder and provide an extended rationale for her opinion regarding the etiology of the Veteran's low back disability that discusses the Veteran's assertion that he has experienced low back pain since service.  The examiner should state specifically why the Veteran's complaints of back pain since service are not sufficient to support a nexus between a currently diagnosed low back disability and service.  The examiner should include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.

(If the December 2009 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide an opinion as to whether it is at least as likely as not that any diagnosed low back disability is related to his period of military service, which opinion must take into account the Veteran's lay statements concerning continuity of symptomatology since service.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for a low back disability. If the benefit sought is not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




